FILED
                            NOT FOR PUBLICATION                             FEB 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10215

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00346-RLH

  v.
                                                 MEMORANDUM *
ANIBAR PALOMARES-TOLEDO,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Roger L. Hunt, Chief Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Anibar Palomares-Toledo appeals from the 36-month sentence imposed

following his guilty-plea conviction for being a deported alien found unlawfully in

the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Palomares-Toledo contends that his sentence is substantively unreasonable

because the district court failed to consider the age of his prior conviction in

accordance with United States v. Amezcua-Vasquez, 567 F.3d 1050 (9th Cir. 2009).

In addition, he argues that he does not present a risk to public safety and is unlikely

to re-offend given the circumstances that prompted his illegal reentry into the

United States and his relatively minor criminal history. However, in light of the

totality of the circumstances and the factors set forth in 18 U.S.C. § 3553(a), the

district court’s sentence is not substantively unreasonable. See Gall v. United

States, 552 U.S. 38, 51 (2007); United States v. Carty, 520 F.3d 984, 993-94 (9th

Cir. 2008) (en banc); see also United States v. Valencia-Barragan, 608 F.3d 1103,

1108-09 (9th Cir. 2010) (emphasizing the limited scope of Amezcua-Vasquez’s

holding).

      AFFIRMED.




                                           2                                       10-10215